Mr. PresidiNg Justice Clark delivered the opinion of the court. In this case an interlocutory decree was entered appointing a receiver of property covered by a trust deed sought to be foreclosed. The provisions of section 53 of chapter 22 of the Bevised Statutes were not complied with. By this section before any receiver may be appointed the party making the application is required to give bond to the adverse party, the amount to be fixed and the security to be approved by the court or judge, and bond conditioned to pay all damages, including attorney’s fees, sustained by reason of the appointment and acts of such receiver. There is a proviso that a bond need not be given when, for good cause shown, and upon notice and full hearing, the court is of opinion that a receiver should be appointed without such bond. In the present case the appointment was made without notice, and the order does not in its terms dispense with, the requirement of the statute in the respect mentioned. It must therefore he reversed. "Watson v. Cudney, 144 Ill. App. 624; Starr v. Moy Tong Koon, 145 id. 341; Ayres v. Steamship Co., 150 id. 137; Aevermann v. Rizek, 160 id. 648; Mason v. Hooper, 166 id. 537. Order reversed.